Exhibit 24 Turner, Jones & Associates, PLLLC 108 Center Street, North, 2nd Floor Vienna, VA22180 703-242-6500 703-242-1600-fax February 14, 2012 Next Generation Energy Corp. Lorton, Virginia As independent auditors of Next Generation Energy Corp. we hereby consent to the incorporation of our audit report dated May 13, 2011, as restated on December 12, 2011 and February 9, 2012, relating to the consolidated balance sheets of Next Generation Media Corporation as of December 31, 2010 and 2009, and the related consolidated statements of operations, changes in stockholders’ equity and cash flows for the years ended December 31, 2010 and 2009, in the company’s annual report on Form 10-K for the year ended December 31, 2010, and the incorporation by reference of such audit report in the Form S-8 Registration Statement of the company filed October 22, 2010. /s/ Turner, Jones & Associates, PLLC Vienna, Virginia February 14, 2012
